     Case: 4:19-cv-00182-CDP Doc. #: 5 Filed: 03/01/19 Page: 1 of 2 PageID #: 23



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

CHRISTINE KRUMM, individually and             )
on behalf of all others similarly situated,   )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )     Case No. 4:19-cv-000182-SPM
                                              )
KITTRICH CORPORATION,                         )
                                              )
                Defendant.                    )

                                   ENTRY OF APPEARANCE

          COMES NOW Herbert R. Giorgio of Bryan Cave Leighton Paisner LLP and hereby

enters his appearance on behalf of Defendant, Kittrich Corporation, in the above-captioned

matter.

                                                    Respectfully submitted,

                                                    BRYAN CAVE LEIGHTON
                                                    PAISNER LLP

                                                    By:/s/ Herbert R. Giorgio
                                                       Herbert R. Giorgio, MO #58524
                                                       One Metropolitan Square
                                                       211 N. Broadway, Suite 3600
                                                       Tel: (314) 259-2000
                                                       Fax: (314) 259-2020
                                                       jonathan.potts@bclplaw.com

                                                       Attorney for Defendant
  Case: 4:19-cv-00182-CDP Doc. #: 5 Filed: 03/01/19 Page: 2 of 2 PageID #: 24



                              CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, the foregoing was filed using the Court’s

CM/ECF system, which will serve notice upon all counsel of record.


                                                          /s/ Herbert R. Giorgio
